                         Case 2:20-cv-00928-JAM-KJN Document 6 Filed 05/11/20 Page 1 of 4


                    1 Paloma P. Peracchio, CA Bar No. 259034
                      paloma.peracchio@ogletree.com
                    2 OGLETREE, DEAKINS, NASH,
                      SMOAK & STEWART, P.C.
                    3 400 South Hope Street, Suite 1200
                      Los Angeles, CA 90071
                    4 Telephone: 213-239-9800
                      Facsimile: 213-239-9045
                    5
                      Mitchell A. Wrosch, CA Bar No. 262230
                    6 mitchell.wrosch@ogletree.com
                      OGLETREE, DEAKINS, NASH,
                    7 SMOAK & STEWART, P.C.
                      Park Tower, Fifteenth Floor
                    8 695 Town Center Drive
                      Costa Mesa, CA 92626
                    9 Telephone: 714-800-7900
                      Facsimile: 714-754-1298
                10
                        Attorneys for Defendant Walmart Inc.
                11

                12                           UNITED STATES DISTRICT COURT
                13                          EASTERN DISTRICT OF CALIFORNIA
                14 MARTHA CASTRO, individually and             Case No. 2:20-CV-00928-JAM-KJN
                   on behalf of other individuals similarly
                15 situated,                                   STIPULATION AND ORDER
                                                               ALLOWING PLAINTIFF TO FILE
                16                  Plaintiff,                 AN AMENDED COMPLAINT AND
                                                               RELIEVING DEFENDANT OF
                17            v.                               RESPONDING TO THE INITIAL
                                                               COMPLAINT
                18 WALMART INC., a Delaware                    (LOCAL RULE 143, 144; FRCP 6)
                   corporation; and DOES 1 through 100,
                19 inclusive,
                                                               Complaint Filed: March 24, 2020
                20                  Defendants.                Trial Date:     None Set
                                                               District Judge: Hon. John A. Mendez
                21                                             Magistrate Judge: Hon. Kendall J.
                                                                               Newman
                22

                23

                24

                25

                26

                27
20cv928.o.5820.do
cx

                28
                                                                              Case No. 2:20-CV-00928-JAM-KJN
                              STIPULATION FOR PLAINTIFF TO FILE AMENDED COMPLAINT;
                              EXTENSION OF TIME FOR DEFENDANT TO FILE A RESPONSIVE
                                                    PLEADING
                          Case 2:20-cv-00928-JAM-KJN Document 6 Filed 05/11/20 Page 2 of 4


                    1         Pursuant to Civil Local Rules 143 and 144, and Fed. R. Civ. Proc. 6, Plaintiff
                    2   MARTHA CASTRO (“Plaintiff”) and Defendant WALMART INC. (“Defendant”),
                    3   by and through their attorneys of record, hereby stipulate to as follows:
                    4         1. On March 24, 2020, Plaintiff filed a putative class action Complaint (the
                    5            “Complaint”) in Placer County Superior Court (Case No. SCV0044650).
                    6            (ECF No.1-2)
                    7         2. On May 6, 2020, Defendant filed a Notice of Removal pursuant to 28 U.S.C.
                    8            §§ 1332(d), 1453, and 1711 in the Eastern District of California. (ECF No.
                    9            1)
                10            3. Pursuant to Fed. R. Civ. Proc. 81(c)(2), Defendant the deadline for
                11               Defendant to file a responsive pleading to the Complaint is May 13, 2020.
                12            4. On May 7 and 8, 2020, in compliance with the Order re Filing Requirements
                13               for Cases Assigned to Judge Mendez (ECF No. 2-2), the parties met and
                14               conferred regarding Defendant’s intent to file a Motion to Dismiss the
                15               Complaint pursuant to Fed. R. Civ. Proc. 12.
                16            5. On May 8, 2020, Plaintiff agreed to file a First Amended Complaint. As
                17               such, the Parties agreed that Defendant would not respond to the initial
                18               Complaint.
                19            Based on the foregoing, IT IS HEREBY STIPULATED, by and between the
                20 parties through their respective counsel of record that:

                21            1. Plaintiff will file a First Amended Complaint on or before May 22, 2020.
                22            2. Defendant will file its response to Plaintiff’s First Amended Complaint
                23               within fourteen days of its filing.
                24

                25

                26

                27
20cv928.o.5820.do
cx

                28
                                                                   1                Case No. 2:20-CV-00928-JAM-KJN
                              STIPULATION FOR PLAINTIFF TO FILE AMENDED COMPLAINT;
                              EXTENSION OF TIME FOR DEFENDANT TO FILE A RESPONSIVE
                                                    PLEADING
                         Case 2:20-cv-00928-JAM-KJN Document 6 Filed 05/11/20 Page 3 of 4


                    1
                        DATED: May 8, 2020                   OGLETREE, DEAKINS, NASH, SMOAK
                    2                                        & STEWART, P.C.
                    3

                    4
                                                             By: /s/ Paloma P. Peracchio
                    5                                            Paloma P. Peracchio
                                                                 Mitchell A. Wrosch
                    6                                            Attorneys for Defendant Walmart Inc.
                    7

                    8
                        DATED: May 8, 2020                   BRADLEY/GROMBACHER, LLP
                    9

                10

                11                                           By: /s/ Marcus J. Bradley
                                                                 Marcus J. Bradley
                12                                               Kiley L. Grombacher
                                                                 Lirit King
                13                                               Attorneys for Plaintiff Martha Castro
                14      IT IS SO ORDERED.
                15

                16

                17      DATED: May 8, 2020                       /s/ John A. Mendez___________
                                                                 HON. JOHN A. MENDEZ
                18                                               UNITED STATES DISTRICT
                                                                 COURT JUDGE
                19

                20

                21

                22

                23

                24

                25

                26

                27
20cv928.o.5820.do
cx

                28
                                                             2                Case No. 2:20-CV-00928-JAM-KJN
                             STIPULATION FOR PLAINTIFF TO FILE AMENDED COMPLAINT;
                             EXTENSION OF TIME FOR DEFENDANT TO FILE A RESPONSIVE
                                                   PLEADING
                        Case 2:20-cv-00928-JAM-KJN Document 6 Filed 05/11/20 Page 4 of 4


                    1

                    2                                                                            42791853.1

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27
20cv928.o.5820.do
cx

                28
                                                            3               Case No. 2:20-CV-00928-JAM-KJN
                            STIPULATION FOR PLAINTIFF TO FILE AMENDED COMPLAINT;
                            EXTENSION OF TIME FOR DEFENDANT TO FILE A RESPONSIVE
                                                  PLEADING
